DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	D1 (US 20120019940 A1)
	D2 (US 20180007246 A1)
	D3 (US 20180007246 A1)

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 1, D1 teaches a lens device (Fig. 1, 10), comprising: a lens barrel comprising an object-side end (32); and 
a first lens (16) fixed to the object-side end of the lens barrel (Figs. 1 and 2), configured to form an optical axis, and comprising a minor diameter portion near an object side of the lens device (narrow lens portions at the top) and a major diameter portion near an image side of the lens device (widest portion toward the image side); 
wherein the major diameter portion is connected to the minor diameter portion (Fig. 1); 
wherein a section of the first lens sectioned along the optical axis is higher at a middle portion than at both side portions (Fig. 1), and the first lens is protruded at the middle portion towards the object side to form a pillar with respect to the both side portions thereof (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D2 and D3.
Regarding claim 2 and 3, D1 teaches the lens device as claimed in claim 1, but does not explicitly show wherein the first lens further comprises a first circumferential surface, at least one groove is formed on the first circumferential surface, and the groove is annular and is extended around a center where the optical axis passes through.
	D2 explicitly shows a lens (15) further comprises a first circumferential surface (Fig. 5), at least one groove is formed on the first circumferential surface (lens grooves engaging the barrel 14 as in Figs. 4 and 5), and the groove is annular and is extended around a center where the optical axis passes Figs. 4 and 5). D3 demonstrates a lens mounting procedure having a circumferential groove (R)  (¶33, Figs. 5 and 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grooved the lens of D1 according to the teachings of D2 and/or D3 for the purpose of securing additional features.
Regarding claim 4 and 5, the modified D1 teaches the lens device as claimed in claim 3, and further discloses wherein a sum of the angle of the first inner side to the optical axis and the angle of the second inner 3 side to the optical axis OA ranges from 25 degrees to 75 degrees (D2, Fig. 4, grooves about 45 degrees). Furthermore, satisfying the claimed range of angles of the groove surfaces thus generally disclosed by the prior art amounts to routine experimentation, e.g. for the benefit of maximal security. See MPEP 2144.05.

Allowable Subject Matter
Claims 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose lenses that mount partially within a lens barrel and extend outward.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872